719 S.E.2d 17 (2011)
William G. HARRISON, Sr., for himself and on behalf of all others similarly situated
v.
AEGIS CORPORATION, a Missouri corporation; Debt Jurisprudence, Inc., a Missouri corporation; R.K. Lock & Associates, an Illinois general partnership dba Credit Collections Defense Network or CCDN; Robert K. Lock Esq.; Colleen Lock; Philip M. Manger Esq.; M. David Kramer; Marcia M. Murphy; and Tracy Webster.
No. 139P11.
Supreme Court of North Carolina.
October 6, 2011.
Christopher W. Livingston, for Harrison, William G. Sr.
Robert K. Lock, Jr., Pro Se & Attorney, for R.K. Lock & Associates, et al.
*18 Philip M. Manger, Pro Se & Attorney, for Manger, Philip M.

ORDER
Upon consideration of the petition filed on the 5th of April 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."